 

Exhibit 10.3

 

GUARANTY OF RECOURSE CARVEOUTS

 

THIS GUARANTY OF RECOURSE CARVEOUTS (this “Guaranty”) is executed as of May 10,
2017 by ENERJEX RESOURCES, INC., a Nevada corporation (“Guarantor”), for the
benefit of CORTLAND CAPITAL MARKET SERVICES LLC, a Delaware limited liability
company, having an address at 225 W. Washington St. 21st Floor, Chicago,
Illinois 60606 (“Cortland”), acting in its capacity as agent (Cortland in such
capacity, together with its successors and assigns in such capacity, “Agent”)
for the ratable benefit of Agent and any Banks (as hereafter defined).

 

RECITALS

 

R-1.Pursuant to that certain Second Amended and Restated Credit Agreement, dated
as of even date herewith (as amended, modified or amended and restated from time
to time, the “Credit Agreement”) by and among Enerjex Kansas, Inc. (f/k/a
Midwest Energy, Inc.), a Nevada corporation, Black Raven Energy, Inc., a Nevada
corporation, Working Interest, LLC, a Kansas limited liability company, Adena,
LLC, a Colorado limited liability company, Kansas Holdings, LLC, a Delaware
limited liability company and Black Sable Energy, LLC, a Texas limited liability
company (collectively, the “Borrowers”), Agent and the several banks and
financial institutions from time to time parties thereto (the “Banks”), Agent
has agreed to administer and Banks have has agreed to make a loan to Borrowers
in the principal amount of Four Million Five Hundred Thousand and No/100 Dollars
($4,500,000.00) (the “Loan”), which Loan is evidenced by one or more Amended and
Restated Note(s), dated as of even date herewith, executed by Borrowers and
payable to the order of Banks according to their respective ratable shares of
the Loan (collectively, together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Note”).

 

R-2.Banks are not willing to enter into the Credit Agreement or otherwise extend
(or be deemed to extend) credit to Borrowers unless Guarantor unconditionally
guarantees payment and performance to Banks of the Guaranteed Obligations (as
herein defined).

 

R-3.Guarantor is the owner of a direct or indirect interest in each of the
Borrowers, and Guarantor will directly benefit from Banks’ entering into the
Credit Agreement and making the Loan to Borrowers.

 

AGREEMENT

 

NOW, THEREFORE, as an inducement to Bank to enter into the Credit Agreement and
make (or be deemed to make) the Loan to Borrowers, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:

 

 

 

 

ARTICLE I

NATURE AND SCOPE OF GUARANTY

 

1.1           Guaranty of Obligations. Guarantor hereby irrevocably, absolutely
and unconditionally guarantees to Agent and Banks and their respective
successors and assigns the payment and performance of the Guaranteed Obligations
as and when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor. This Guaranty shall terminate on the earlier
of (a) the time that the Loan has been indefeasibly paid in full in cash and all
obligations of Borrowers under the Loan Documents have been satisfied in cash,
or (b) the date that is six (6) months after date that the Kansas Assets are
assigned to Agent or its assignee under the Loan Documents.

 

1.2           Definitions. The following terms shall have the respective
meanings set forth below. All other capitalized terms used herein and not
otherwise defined, shall have the respective meanings assigned to them in the
Credit Agreement.

 

“Guaranteed Obligations” means the obligations or liabilities of Borrowers to
Agent and/or Banks for any loss, damage, cost, expense, liability, claim or
other obligation incurred by Agent and/or Banks (including reasonable attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
following:

 

(a)            fraud or material misrepresentation by any Borrower or Guarantor,
or any Borrower's or Guarantor's Chief Executive Officer or any member of their
respective Governing Bodies, in connection with the Loan, the Credit Agreement
and the other Loan Documents; provided, however, that any fact or condition
shall not be a material misrepresentation if it has been disclosed in a 8-K,
10-K or 10-Q of Guarantor filed with the U.S. Securities and Exchange Commission
prior to May 1, 2017;

 

(b)            the bad faith, gross negligence or willful misconduct by any
Borrower or Guarantor or any Borrower's or Guarantor's Chief Executive Officer
or any member of their respective Governing Bodies, in connection with the Loan,
the Credit Agreement and the other Loan Documents;

 

(c)            the breach any warranty or covenant contained in Section 2.08,
6.22, 6.26, 6.27 or 10.04 of the Credit Agreement;

 

(d)            any intentional physical waste of all or any portion of the
Kansas Assets by any Borrower or Guarantor; and/or

 

(e)            the removal or disposal of any portion of the Kansas Assets after
an Event of Default.

 

“Knowledge” means the actual knowledge of (a) Louis Schott, (b) the chief
executive officer (or interim chief executive officer) of Guarantor (if not
Louis Schott) and (c) each member of the Governing Body of Guarantor.
Notwithstanding the foregoing, if there is an exception to a representation or
warranty that is subject to a “Knowledge” qualifier, such exception shall not be
deemed a breach of the representation or warranty if the exception was disclosed
in any 8-K, 10-K, or 10-Q of Guarantor filed with the U.S. Securities and
Exchange Commission prior to May 1, 2017.

 

 2 

 

 

1.3           Nature of Guaranty. This Guaranty is an irrevocable,
unconditional, absolute, continuing guaranty of payment and performance and not
a guaranty of collection. This Guaranty may not be revoked by Guarantor and
shall continue to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by Guarantor. The fact that at
any time or from time to time the Guaranteed Obligations may be increased or
reduced shall not release or discharge the obligation of Guarantor to Agent or
Banks with respect to the Guaranteed Obligations. This Guaranty may be enforced
by Agent on behalf of itself and Banks and any subsequent holder of the Note and
shall not be discharged by the assignment or negotiation of all or part of the
Note. Nothing herein contained is intended to limit the guaranteed obligations
under any other guaranty given by any party, including without limitation,
Guarantor, with respect to the Loan.

 

1.4           Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due by Borrowers, whether at
demand, maturity, acceleration or otherwise, Guarantor shall, upon written
demand by Agent accompanied by a reasonably detailed description of the basis
for the demand and the amount due, and without any other presentment, protest,
notice of protest, notice of non-payment, notice of intention to accelerate the
maturity, notice of acceleration of the maturity or any other notice whatsoever,
pay within five (5) days after receipt of such demand in lawful money of the
United States of America, the amount due on the Guaranteed Obligations to Agent
at Agent’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof. If the
amount due on the Guaranteed Obligations is not paid to Agent as aforesaid
within five (5) days after demand by Agent, the same shall bear interest at the
Default Rate from the date of demand until the date all of the Guaranteed
Obligations have been paid (which interest shall be included within the meaning
of Guaranteed Obligations).

 

1.5           No Duty To Pursue Others. It shall not be necessary for Agent or
Banks (and Guarantor hereby waives any rights which Guarantor may have to
require Agent or Banks), in order to enforce the obligations of Guarantor
hereunder, first to (i) institute suit or exhaust its remedies against Borrowers
or others liable on the Loan or the Guaranteed Obligations or any other person,
(ii) enforce Agent’s or Banks’ rights against any collateral which shall ever
have been given to secure the Loan, (iii) enforce Agent’s or Banks’ rights
against any other guarantors of the Guaranteed Obligations, (iv) join Borrowers
or any others liable on the Guaranteed Obligations in any action seeking to
enforce this Guaranty, (v) exhaust any remedies available to Agent or Banks
against any collateral which shall ever have been given to secure the Loan, or
(vi) resort to any other means of obtaining payment of the Guaranteed
Obligations. Neither Agent nor Banks shall be required to mitigate damages or
take any other action to reduce, collect or enforce the Guaranteed Obligations.

 

 3 

 

 

1.6           Waivers. Guarantor agrees it has read and is familiar with the
provisions of the Loan Documents and hereby waives notice of (i) any loans or
advances made by Agent or Banks to Borrowers, (ii) acceptance of this Guaranty,
(iii) any amendment or extension of the Note, the Credit Agreement or of any
other Loan Documents, (iv) the execution and delivery by Borrowers, Agent and
Banks of any other loan or credit agreement or of Borrowers’ execution and
delivery of any promissory notes or other documents arising under the Loan
Documents or in connection with the Property, (v) the occurrence of any breach
by Borrowers or an Event of Default, (vi) Banks’ transfer or disposition of the
Guaranteed Obligations, or any part thereof, (vii) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by
Borrowers, or (ix) any other action at any time taken or omitted by Agent or
Banks and, generally, all demands and notices of every kind in connection with
this Guaranty, the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and the obligations
hereby guaranteed.

 

1.7           Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Agent, pay Agent all costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Agent in the enforcement
hereof or the preservation of Agent’s and Banks’ rights hereunder. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.

 

1.8           Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Banks or Agent must rescind or
restore any payment or any part thereof received by such Person in satisfaction
of the Guaranteed Obligations, as set forth herein, any prior release or
discharge from the terms of this Guaranty given to Guarantor by Banks or Agent
on Banks’ behalf shall be without effect and this Guaranty shall remain in full
force and effect. It is the intention of Borrowers and Guarantor that
Guarantor’s obligations hereunder shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.

 

1.9           Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Agent and/or Banks), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrowers or any other
party liable for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guaranty or otherwise
until the Loan has been indefeasibly paid in full and all obligations of
Borrowers under the Loan have been satisfied.

 

1.10         Borrowers. The term “Borrowers” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrowers or any interest in Borrowers, or any Person
that becomes a “Borrower” as defined in the Credit Agreement) after the date
hereof.

 

 4 

 

 

1.11         Non-Recourse Guaranty of Obligations. In addition to, and separate
and apart from, the guaranty in Section 1.1, Guarantor hereby irrevocably,
absolutely and unconditionally guarantees to Agent and Banks and their
respective successors and assigns the payment and performance of the Obligations
as and when the same shall be due and payable; provided that Guarantor’s
obligations under this Section 1.11 shall be limited to Guarantor’s interest in
the Kansas Assets (if any), such that Guarantor shall not be liable for cash
payments or the transfer or assignment of any assets other than Kansas Assets to
Agent, Banks, or any other Person in connection with Guarantor’s obligations
under this Section 1.11.

 

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 

2.1           Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Credit Agreement, the other Loan Documents or any other document,
instrument, contract or understanding between Borrowers and Agent and/or Banks
or any other parties pertaining to the Guaranteed Obligations or any failure of
Agent or Banks to notify Guarantor of any such action.

 

2.2           Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Banks or Agent on its behalf to Borrowers or
any Guarantor.

 

2.3           Condition of Borrowers or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Borrowers, Guarantor or any other party at any time liable
for the payment of all or part of the Guaranteed Obligations; or any dissolution
of Borrowers or Guarantor or any sale, lease or transfer of any or all of the
assets of Borrowers or Guarantor or any changes in the shareholders, partners or
members of Borrowers or Guarantor; or any reorganization of Borrowers or
Guarantor.

 

2.4           Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (i) the act of
creating the Guaranteed Obligations or any part thereof is ultra vires, (ii) the
officers or representatives executing the Note, the Credit Agreement or the
other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (iii) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (iv) the Note, the Credit Agreement or any of the other Loan
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrowers or any other person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.

 

 5 

 

 

2.5           Release of Obligors. Any full or partial release of the liability
of Borrowers on the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Banks will look to other parties to pay or perform the
Guaranteed Obligations.

 

2.6           Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

2.7           Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

2.8           Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

2.9           Merger. The reorganization, merger or consolidation of any of the
Borrowers into or with any other Person.

 

2.10         Preference. Any payment by Borrowers to Agent and/or Banks is held
to constitute a preference under bankruptcy laws or for any reason Agent or
Banks are required to refund such payment or pay such amount to Borrowers or
someone else.

 

2.11         Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

 6 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

To induce Agent to enter into the Loan Documents and Banks to enter into the
Credit Agreement and extend credit to Borrowers, Guarantor represents and
warrants to Agent and Banks as follows:

 

3.1           Benefit. Guarantor is an Affiliate of Borrowers, is the owner of a
direct or indirect interest in Borrowers, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

 

3.2           No Representation By Banks. Neither Agent nor Banks nor any other
party has made any representation, warranty or statement to Guarantor in order
to induce the Guarantor to execute this Guaranty.

 

3.3           Legality. To Guarantor’s Knowledge, the execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not and will not contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, or any contract, agreement or other instrument to which
Guarantor is a party or which may be applicable to Guarantor. This Guaranty is a
legal and binding obligation of Guarantor and is enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.

 

3.4           Consents. To Guarantor’s Knowledge, no consent, approval,
authorization or order of any court or Governmental Authority or other Person is
required for the execution, delivery and performance by Guarantor of, or
compliance by Guarantor with, this Guaranty or the consummation of the
transactions contemplated hereby, other than those which have been obtained by
Guarantor.

 

3.5           Tax Filings. To Guarantor’s Knowledge, Guarantor has filed (or has
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and has paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Guarantor. To Guarantor's Knowledge, its tax returns properly reflect the
income and taxes of Guarantor for the periods covered thereby, subject only to
reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.

 

ARTICLE IV

COVENANT

 

Guarantor shall not engage in any dissolution or liquidation, or transfer, lease
or sell, in one transaction or any combination of transactions, all or
substantially all of the property or assets of Guarantor.

 

 7 

 

 

ARTICLE V

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

5.1           Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrowers to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrowers thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrowers (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. During the continuance of an Event of Default or
the continuance of an event which would, with the giving of notice or the
passage of time, or both, constitute an Event of Default, Guarantor shall not
receive or collect, directly or indirectly, from Borrowers or any other party
any amount upon the Guarantor Claims.

 

5.2           Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Agent shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Agent for the benefit of Banks. Should Agent receive,
for application against the Guaranteed Obligations, any dividend or payment
which is otherwise payable to Guarantor and which, as between Borrowers and
Guarantor, shall constitute a credit against the Guarantor Claims, then, upon
payment to Agent in full of the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Banks to the extent that such payments to Agent on
the Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Agent had not
received dividends or payments upon the Guarantor Claims.

 

5.3           Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Agent an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Agent, and Guarantor
covenants promptly to pay the same to Agent.

 

5.4           Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrowers’ assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrowers’ assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Agent or Banks presently exist or are hereafter created or attach. Without the
prior written consent of Agent, Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Borrowers, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgage, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrowers held by Guarantor.

 

 8 

 

 

ARTICLE VI

MISCELLANEOUS

 

6.1           Waiver. Except for the expiration of any applicable statute of
limitations, no failure to exercise, and no delay in exercising, on the part of
Agent and/or Banks, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Agent and
Banks hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

6.2           Notices.         All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted, or desired to be given hereunder shall be in writing delivered by
hand or reputable overnight courier addressed to the party to be so notified at
its address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2. Any
Notice shall be deemed to have been received: (a)  on the date of delivery by
hand if delivered during business hours on a Business Day (otherwise on the next
Business Day), and (b) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

If to Agent:  

Cortland Capital Market Services LLC

225 W. Washington St. 21st Floor

Chicago, Illinois 60606
Attention: Maria Villagomez and Legal Department
Facsimile: (312) 376-0751

Electronic Mail: CPCagency@cortlandglobal.com and legal@cortlandglobal.com

    with copies to:

Holland & Knight LLP

131 S. Dearborn St., 30th Floor

Chicago, Illinois 60603

Attention: Joshua M. Spencer

Facsimile: (312) 578-6666

Electronic Mail: joshua.spencer@hklaw.com

 

 9 

 

 

If to Banks: at their respective addresses set
forth in the Credit Agreement     If to Guarantor:

EnerJex Resources, Inc.
4040 Broadway, Suite 508

San Antonio, Texas 78209

Attention: Louis Schott, Chief Executive Officer

Electronic Mail: lgschott@hotmail.com

    With a copy to:

Reicker, Pfau, Pyle & McRoy LP

1421 State Street, Suite B

Santa Barbara, CA 93101

Attention: Michael E. Pfau

Facsimile: (805) 966-3320

Electronic Mail: mpfau@rppmh.com

 

6.3           Governing Law; Submission to Jurisdiction. This Guaranty shall be
governed by and construed in accordance with the laws of the State of Texas and
the applicable laws of the United States of America. Any legal suit, action or
proceeding against Agent and/or Banks or Guarantor arising out of or relating to
this Guaranty may at Agent’s and/or Banks’ option be instituted in any Federal
or local court in the State of Texas and Guarantor waives any objections which
it may now or hereafter have based on venue and/or forum non conveniens of any
such suit, action or proceeding, and Guarantor hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding. Guarantor
agrees that service of process mailed or delivered to Guarantor in the manner
provided herein shall be deemed in every respect effective service of process
upon Guarantor in any such suit, action or proceeding in the State of Texas.

 

6.4           Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

6.5           Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

 

6.6           Parties Bound; Assignment; Gender. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Guarantor” shall be deemed to include the successors and assigns of
such Person, who shall be bound by the provisions of this Agreement, provided
however that no obligation of Guarantor may be assigned except with the prior
written consent of Agent. This Agreement shall inure to the benefit of Agent and
Banks and their respective successors and assigns forever.

 

 10 

 

 

6.7           Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.

 

6.8           Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

6.9           Rights and Remedies. If Guarantor becomes liable for any
Indebtedness owing by Borrowers to Banks, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Agent and Banks hereunder shall be cumulative
of any and all other rights that Agent and/or Banks may ever have against
Guarantor. The exercise by Agent of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

 

6.10         Entirety. This Guaranty and the Loan Documents to which Guarantor
is a party embody the final, entire agreement of Guarantor, Agent and Banks with
respect to Guarantor’s guaranty of the Guaranteed Obligations and supersedes any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof. This Guaranty is
intended by Guarantor, Agent and Banks as a final and complete expression of the
terms of the Guaranty, and no course of dealing between Guarantor, Agent and
Banks, no course of performance, no trade practices, and no evidence of prior,
contemporaneous or subsequent oral agreements or discussions or other extrinsic
evidence of any nature shall be used to contradict, vary, supplement or modify
any term of this Guaranty. There are no oral agreements between Guarantor, Agent
and Banks.

 

6.11         Waiver of Jury Trial. THE PARTIES HERETO (AND AGENT, BY ACCEPTANCE
HEREOF) IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM OR CONTROVERSY BETWEEN GUARANTOR AND AGENT, WHETHER
ARISING IN CONTRACT, TORT OR BY STATUTE, INCLUDING CONTROVERSIES OR CLAIMS THAT
ARISE OUT OF OR RELATE, DIRECTLY OR INDIRECTLY, TO THIS GUARANTY, OR ANY OTHER
LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

6.12         No Oral Agreements. THE RIGHTS AND OBLIGATIONS OF THE GUARANTOR,
AGENT AND BANKS SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS,
AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN SUCH PERSONS ARE
SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS GUARANTY, THE CREDIT
AGREEMENT, AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY ANY BORROWER, AGENT,
BANKS OR GUARANTOR (OR BY ANY BORROWER OR GUARANTOR FOR THE BENEFIT OF AGENT)
REPRESENTS THE FINAL AGREEMENT BETWEEN SUCH PERSONS AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
SECTION IS INCLUDED HEREIN PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, AS AMENDED FROM TIME TO TIME.

 



11 

 



 

6.13         Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
the Borrowers or Guarantor under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrowers or Guarantor or otherwise, the Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment has been due but not made at such time.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 12 

 

 

EXECUTED as of the day and year first above written.

 

GUARANTOR:

 

ENERJEX RESOURCES, INC.,

a Nevada corporation 

        By:     Name:     Its:    

 

 

 